Citation Nr: 0603795	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to March 1945.  He died in June 2001.  The appellant is 
the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
above claims.  

A review of the appellant's substantive appeal, received in 
November 2003, shows that she requested a hearing before a 
Decision Review Officer at the RO.  In December 2003, the RO 
sent the appellant notice that a hearing was scheduled on 
January 9, 2003.  That same month, she stated that she had 
not received the notice until after the scheduled hearing, 
and she request another hearing.  In February 2004, the RO 
sent the appellant notice that a hearing was scheduled for 
March 22, 2004.  She failed to appear for her scheduled 
hearing.  In April 2004, the RO sent the appellant notice 
that a hearing was scheduled for May 13, 2004.  The appellant 
failed to appear for her scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.


FINDINGS OF FACT

1.   The veteran died in June 2001, at the age of 81.  
According to the death certificate, the cause of his death 
was heart failure.

2.  In January 1974, the service department certified that 
the veteran had recognized guerrilla service from February 
1945 to March 1945.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service. 

5.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2005).

3.  The veteran's military service is not qualifying service 
for VA nonservice-connected death pension benefits.  38 
U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his or her 
claim, and expanded VA's duty to notify the claimant and his 
or her representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
2003 and November 2005 (hereinafter "VCAA notification 
letters") that informed her of the type of information and 
evidence necessary to support her claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), she was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
requests for the appellant to provide additional evidence in 
support of her claims.  She was asked to identify all 
relevant treatment that she desired VA to attempt to obtain, 
and to complete authorizations (VA Form 21-4138) for all 
evidence that she desired VA to attempt to obtain.  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The notice letters were provided to the appellant after the 
initial adjudication of the claims by the RO in August 2002; 
however, any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, and the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).   The evidence received following the 
notice letters was considered by the RO in the SOC and SSOC.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the RO 
attempted to obtain identified medical records from Steve 
Barretto, M.D., in a letter received in July 2002, Dr. 
Barretto stated that no records were available (a November 
2001 statement from Dr. Barretto is of record).  In the SOC, 
the appellant was advised that VA was not able to obtain 
these records.  See 38 C.F.R. § 3.159(e).  With regard to the 
claim for service connection for the cause of the veteran's 
death, although an etiological opinions has not been 
obtained, the Board finds that the evidence, discussed supra, 
which indicates that the veteran did not receive treatment 
for the condition named as the cause of death in the death 
certificate during service, and that the claims file does not 
contain competent evidence showing that there is nexus 
between the veteran's death and his service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Regardless, with respect to the death pension and accrued 
benefits claims, the Board notes that Congress, in enacting 
the VCAA, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonably possibility that the assistance 
would substantiate the claim."   Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  The 
service department has certified that the veteran had 
Recognized Guerilla Service from February 1, 1945 to March 
31, 1945.  The veteran had no claims pending during his life 
time, and was not service connected for any disability.  The 
appellant does not contend otherwise.  When the law and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable. See Mason at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
Federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claims, the VCAA is not 
applicable.


II.  Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  She essentially asserts 
that the veteran sustained fever, cough, and a respiratory 
disease during his service that eventually caused his death.  
See Appellant's letter, received in March 2004.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that he died in 
June 2001, at his residence, at the age of 81.  The only 
cause of death listed is "heart failure."  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

The service medical records consist of an examination dated 
in October 1946, and the veteran's Affidavit For Philippine 
Army Personnel dated October 1946.  There is no indication in 
the veteran's service personnel records that he was a 
prisoner-of-war (POW); accordingly, the presumptive 
provisions that apply for former POWs with certain specified 
diseases (including cardiovascular disease) are not 
applicable.   The veteran's examination report shows that his 
cardiovascular system was clinically evaluated as normal.  
Furthermore, there are no injuries or disabilities identified 
in the veteran's Affidavit For Philippine Army Personnel 
(APAP).  

The post-service medical records show that the veteran was 
treated in a VA hospital in1974 with diagnoses of PTB 
(pulmonary tuberculosis), intestinal trichuriasis, and 
intestinal ascariasis.  Private medical treatment reports 
show the following: in 1992, the veteran was apparently 
treated for respiratory symptoms (this record is difficult to 
read); beginning in 1997, he was treated for hypertension and 
status post CVA (cerebrovascular accident).

In this case, the death certificate shows that the cause of 
the veteran's death was heart failure.  The service medical 
records do not show any treatment for 



cardiovascular symptoms, nor is there any competent evidence 
to show that cardiovascular-renal disease, or hypertension, 
was manifest to a compensable degree within one year of 
separation from service.  The veteran was not service 
connected for any disability during his lifetime.  The 
earliest evidence of a heart condition indicates that 
treatment for hypertension began in 1997.  This is 
approximately 51 years after separation from service.  This 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
showing that the veteran's cause of death was related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  


III.  Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in 2001, 
service connection was not in effect for any disabilities.   
In Part I of this decision, the Board has denied the 
appellant's claim for service connection for the cause of the 
veteran's death.




In September 2001, the appellant filed a claim for accrued 
benefits.  Her claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
However, the evidence does not show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  In addition, the veteran did not have a claim 
pending at the time of his death.  In fact, there is no 
evidence that the veteran ever filed a claim with VA.  As the 
veteran had no periodic monetary benefits at the time of his 
death which were due and unpaid, and as the veteran did not 
have a claim pending at time of death, the appellant has no 
claim upon which to derive her application for accrued 
benefits.  See Jones; Zevalkink v. Brown, 6 Vet. App. 483, 
488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. 
denied 117 S.Ct. 2478 (1997).  Based on the foregoing, there 
are no accrued benefits, and the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)


IV.  Nonservice-connected death pension

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander 



in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2005).

In this case, the service department verified that the 
veteran had service as a recognized guerilla from February 1, 
1945 to March 31, 1945.  The law specifically excludes such 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  The appellant has not contested that the veteran 
had any service other than that verified by the service 
department and has, in September 2005, reaffirmed that the 
veteran's service was from February 1, 1945 to March 31, 
1945.  The law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Because the Board has concluded that there is no disagreement 
with respect to the veteran's service, the VCAA is not for 
application and no further development is warranted, as noted 
above.  See Pelea v. Nicholson, 19 Vet. App. 296 (2005).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal 



merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits are denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


